Title: To Thomas Jefferson from Lucy Ludwell Paradise, 20 July 1790
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London July the 20th 1790.

I have the pleasure of acquainting your Excellency that the Queen of Portugal has appointed Monsr. le Chevr. de Freire to be her Minister to America. This Gentleman was to have gone to another Court, but Monsr. le Chevr. de Pinto, knowing that Monsr. de Freire had been imployed here to negotiate the Treaty between Portugal, and America, and also, as he was personally acquainted with your Excellency, and Our Vice President Mr. Adams, and understood perfectly the English Language, the Queen altered her first intention, and appointed him immediately as her Minister to our States. You will find him worthy of every attention you will be pleased to shew him, as a private Gentleman, and also as a Minister. He is possesed of every Virtue which constitutes a truly great and good Man. It will make him happy to be upon the strictest friendship with you. He has been Three times Chargé des affair’s here. He is greatly beloved and respected by all his acquaintance. He is extremely sorry to leave this Country. I have told him, I hope he will find America and the Americans in every respect as agreeable as the people of this Country. I have taken the liberty to tell him, I am certain you and Mr. Adams will Make it a point to contrive to Make him pass his time in the Most agreeable Manner. He would be happy to know what things he Must bring, or if it would be better for him to buy them in America. Being Unacquainted with the business, I told him, I would take the liberty to trouble you. It is as followes, whether he can find a House ready furnished, and if not furnished, would you advise him to buy his furniture here or in America. There being numberless things necessary for a Minister which I am a total Stranger to you will add greatly to the many obligations you have already confered upon Me to send Me a particular account of every thing I have desired. I have heard from so many persons that My dearest Friend Miss Jefferson has changed her Name, that, I think, Mr. Paradise and Myself may join in congratulating you on the event, which we sincerely pray may make you the happiest of Fathers. We have heard that her Sister lives with her at your Seat in Virginia. We must trouble you to present our Congratulations to Mr. and Mrs. Randolph and the now Miss Jefferson, and assure them, that we often, and often, talk of them, and think of the happy Days, we passed with them. On Sunday July the 3d, arrived in this City Mrs. Barlow  the Wife of Mr. Barlow. I was in hopes she would have brought us Letters from Our Friends at New York, but great was our Uneasiness when she said she had none. Mrs. Blagden is come from France to Conduct her to her Husband. My Daughter in her last Letter acquaints me she had Answered your Excellencies Letter, and was affraid, as she had not heard again from you, You had Not received her Answer. I did not know Your Excellency had ever written to her. This puts Me under another obligation, and for which I beg you will accept My thanks. Dr. Bancroft is still the same, good, and kind friend. Mr. P. is perfectly sober, and is in perfect health and should be happy to be employed by his Country to which he now belongs as a Citizen.
All Europe is in a great Bustle, France seems in My humble opinion to be the Most wise in every respect. My wish is that they would stop, and go no further, as things over done is generally spoilt. We beg you will present our respectful Compliments to our President his Lady and family and our Compliments to our Vice President and his Lady and Family and to all our Friends both Ladies and Gentlemen. Mr. Paradise and Myself join in Affectionate and Grateful Compliments and a Thousand Thanks to your Excellency for all your favours. Dear Sir I have the Honour to be your ever Affect. Humble. Servant

Lucy Paradise


I shall be greatly obliged to you Sir, if you will be so good as to send the inclosed Letter to my Cousin.
P.S. I am told Lord Hawksbury is to be the Minister for the foreign department in the room of the Duke of Leeds who it is said will resign.

